Cite as 2015 Ark. 469

                 SUPREME COURT OF ARKANSAS
                                       No.   CR-15-948

RANDY WILLIAM GAY                                 Opinion Delivered December 10, 2015
                                 APPELLANT
                                                  MOTION TO WITHDRAW AS
V.                                                ATTORNEY ON DIRECT APPEAL


STATE OF ARKANSAS
                                  APPELLEE        MOTION GRANTED.


                                        PER CURIAM


       A jury in the Garland County Circuit Court found appellant Randy William Gay guilty

of capital murder for which he received a sentence of death. Gay is represented by Mark S.

Fraiser, who asks to be relieved on the ground that he is not eligible to be compensated for

services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to be paid for services in this appeal, and his request to be relieved is well-founded.

Craigg v. State, 2012 Ark. 95 (per curiam).

       Therefore, we grant Fraiser’s motion to be relieved. We appoint attorney Dale Adams

to represent Gay on appeal. Our clerk is directed to set a briefing schedule for the appeal.

       Motion granted.